Citation Nr: 1334789	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation (or rating) in excess of 10 percent for chronic capsulitis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S. G., and H. B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from March1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan, which granted service connection for chronic capsulitis of the right ankle and assigned a 10 percent initial disability rating.  

The Veteran appeared at a hearing before a local hearing officer at the RO in February 2008.  A transcript of the hearing is of record.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC)in Washington, DC.  


REMAND

The last comprehensive VA examination afforded the Veteran occurred in October 2006.  Treatment records associated with the claims folder also do not cover the time period beyond January 2008. 

The Board notes that, at the time of the August 2006 VA examination, the Veteran was noted to not be wearing an ankle brace.  The Veteran testified at the February 2008 hearing that he had worn an ankle brace since 1995.  He noted that the VA examiner was not aware of this fact when he made his report.  Subsequent treatment records associated with the claims folder reveal that the Veteran has now been prescribed an updated ankle brace.  

In his October 2013 written presentation, the Veteran's representative indicated that the Veteran had reported to him that his ankle condition was more severe than the current evaluation suggested.  The representative requested that the Veteran be afforded a new VA examination to help determine the current severity of the right ankle disability.  The Veteran is competent to state that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95.  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

Furthermore, as this matter is in remand status, an attempt should be made to obtain all outstanding records, VA and private, relating to the Veteran's right ankle disability from January 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers or treatment facilities who have provided treatment for right ankle problems since January 2008.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected right ankle capsulitis.  All indicated tests and studies should be performed and all findings should be reported in detail.  Ranges of motion should be reported in degrees.  The examiner should determine whether the service-connected right ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also comment on whether the Veteran's right ankle disability is best classified as mild, moderate, or marked, as well as the presence or absence of ankylosis of the ankle joint.

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate claim for an initial rating in excess of 10 percent for capsulitis of the right ankle.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


